In a condemnation proceeding, plaintiff appeals from a final order of the Supreme Court, Westchester County, dated November 3, 1975, which, inter alia, (1) confirmed a report of commissioners of appraisal and (2) granted respondents Barca an "extra allowance” of 5% upon the award. Order affirmed, without costs or disbursements. The valuation of the commissioners was arrived at in accord with established procedure and we find it to be fair and proper. Moreover, Special Term did not abuse its discretion by its award of a statutory 5% additional allowance (see Condemnation Law, § 16, subd 2). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.